Judgments; res judicata. — Plaintiff sues to recover a sum alleged to have been lost when á Veterans Administration housing project proved to be a financial failure. The case came before the court on defendant’s motion for judgment on the pleadings. Defendant pointed out that FHA had instituted a foreclosure action against plaintiff in the district *1187court in March 1962 and had obtained a judgment of foreclosure in July 1962. It is from this judgment that plaintiff now sues defendant and defendant asserts the defense of res judicata, since the present action arises out of the same transactions which were the subject matter of the foreclosure proceedings. Upon consideration of defendant’s motion and without oral argument and on the basis of the court decisions announced in its Order in Tutty v. United States, 167 Ct. Cl. 895 (1964), the court concluded that plaintiff’s claim was barred under the doctrine of res judicata since the claim could and should have been presented in plaintiff’s defense to the foreclosure action. On November 19, 1965, defendant’s motion for judgment on the pleadings was granted and the petition dismissed. Plaintiff’s petition for a writ of cer-tiorari was denied, 383 U.S. 968 (1966).